COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
IN RE: VCC, LLC D/B/A VCC                                          No. 08-14-00154-CV
GENERAL CONTRACTING AND                           §
CONSTRUCTION MANAGEMENT,                                      ORIGINAL PROCEEDING
                      RELATOR.                    §          ON PETITION FOR WRIT OF
                                                                   MANDAMUS
                                          §
                                  MEMORANDUM OPINION

       Relator, VCC, LLC d/b/a VCC General Contracting and Construction Management, has

filed a petition for writ of mandamus against the Honorable Marcos Lizarraga, Judge of the

168th District Court of El Paso, requesting that we require Respondent to withdraw orders

denying VCC’s plea to the jurisdiction and motion to abate. The petition for writ of mandamus

is denied.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. We conclude that Relator has failed to

establish it is entitled to mandamus relief.


September 12, 2014
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)(Not Participating)